Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10976191. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 14-25 are anticipated by the claims 1-7. Furthermore, the claimed storage device are the equivalent to the goods shelf recited in claim 1 of the US Patent no. 10976191. Further the method claim of 26 is inherent given the system of claims 1-7 of the referenced patent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 14, lines 14-15, “current-conductor end portions of each current conductor is arranged in one of the two opposed channel end portions with at least a partial portion” is vague and indefinite as to how an end portions is provided with a partial portion.  Claims 15-26 are rejected as they are dependent from rejected claim 14.  Regarding claim 15, “received in a non-positive manner” is vague and indefinite as to the meaning of “non-positive”.  Clarification required.   Regarding claim 16, “supply-line end portions are operable to be contacted with the current-conductor end portions and are provided on the insertable member” is vague and indefinite since as shown in the figures insertable member (17) is nowhere near the supply line end portions (38) such that they can be in contact with the current-conductor end portions (24 or 26).   Furthermore, such insertable member is claimed to be plastic material in claim 15 to which claim 16 depends; and plastic does not conduct electricity. Same vagueness for claim 16 are also found in claim 19.  Claim 18, a data lines in channel and closure means are the same transmission lines for electricity which is named current conductor lines recited in the previous claims but is not indicated as such. Such double inclusion of the same component (e.g. transmission lines for electricity and data) makes claim 18 vague and indefinite.   Furthermore, supply line end portions is the same component as data line end portions as well.  Regarding claim 24, lines 2-3, “a data source” is vague and indefinite as to whether it is referring to the same data source recited in claim 18.   Regarding claim 26, line 6, “a current source” appears to be the same component as “an electrical source” of claim 14 from which claim 26 depends.  Such double inclusion of the same element makes claim 26 vague and indefinite.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffiths et al (US Publication no. 20080106892).  Griffiths discloses a system for powering multiple display devices (23 and 24), comprising: an elongate base body (5) made of a plastic material (paragraph [0051]); and at least one closure means (6 or 7, figure 7); wherein the base body includes a channel (13) extending over the entire length of the base body, for receiving the display devices (23 and 24); wherein the base body includes two opposed end portions, wherein each of the end portions includes one of two opposed channel end portions of the channel (13); wherein the display devices (23 ad 24) are operable to be received in the channel (13); wherein the system has at least two current conductors (40, figure 4); wherein each of the current conductors includes two current-conductor end portions and an intermediate portion; wherein the intermediate portion of each current conductor is arranged in the channel and one of the current-conductor end portions of each current conductor is arranged in one of the two opposed channel end portions with at least a partial portion (see paragraphs [0054] to [0055]; wherein by the display devices (23 and 24) being received in the channel (13, figure 4), a power supply contact (29 and 30, figure 4) of each display device (23 and 24) is operable to be contacted in electrically conductive manner with 3one of the current conductors (40); wherein the closure means (6 or 7) includes at least two electrical supply lines (2, 3, and 81, figure 7) which are provided for producing a connection to a current source (80, figure 7); wherein the closure means (6 or 7) are operable to be connected to at least one of the two opposed end portions of the base body (5); wherein by connecting the closure means to the end portion of the base body, a supply-line end portion (56, 57, and 82, figure 7) of each of the supply lines (2, 3, and 81) is operable to be contacted in electrically conductive manner with one current-conductor end portion (end portion of foil strip 40 in contact with 67 of insert member 6a) of the current-conductor end portions which are arranged in the channel end portion of the end portion of the base body with at least a partial portion(see paragraphs [0060] and [0062]).  
Regarding applicant’s recitation of intended use “for powering multiple electronic display devices for displaying goods-related information”,  the system Griffiths is capable of powering multiple electronic display devices for displaying goods-related information.  
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al (US Publication no. 20080106892) in view of Friend (US Publication no. 20030103347).  Griffiths discloses a system for powering multiple display devices (23 and 24), comprising all the claimed features of applicant’s device. 
Regarding claim 15,  Griffiths et al (US Publication no. 20080106892) additionally discloses the closure means (6) with insertable member (6) with two opposed sides (upper side and lower side) and at least one insertable member (6a or 6b) connected one of the two sides, wherein the insertable member for connecting the closure means to the end portion of the base body (5) is operable to be received in a non-positive manner in the channel by inserting it into the channel (13) on the end face. 
However, Griffiths does not disclose the closure means is a flat body.  Friend discloses a system for powering display device comprising a base body (11a, figure 10) having a channel receiving conductor (33, 33’) with a closure means (81 or 91, figure 10) insertable into the base body (11a) wherein the closure means (81 or 91) is a flat body and made of plastic ([0096]). It would have been obvious to one of ordinary skilled in the art to have modify the closure means of Griffiths such that the closure means is of flat body of plastic material as such closure means shape and material are conventional and well-known in the art of power bars as demonstrated by Friend.
Regarding claim 16,  the system according to claim 15, in the Griffiths and Friend combination above, Griffiths discloses wherein the supply-line end portions are operable to be contacted with the current-conductor end portions (an end portion of foil strip 40 in contact with 67, figure 9 of insert member tab 6a at one end for example) and are provided on the insertable member (6).  
Regarding claim 17, the system according to claim 16, in the Griffiths and Friend combination above, Griffiths discloses wherein the end face of the base body is operable to be covered by the flat body of Griffiths and Friend combination, by inserting the insertable member (6 or 7, figure 7 of Griffiths) into the 4channel (13 of Griffiths) on the end face (5a or 5b of Griffiths).  
Claims 18-20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al (US Publication no. 20080106892) in view of Friend (US Publication no. 20030103347) as applied to claims 14-17 above, and further in view of Shah (US Patent no. 8915609 ).  Griffiths and Friends combined discloses a system for powering multiple display devices, comprising all the claimed features of applicant’s device as discussed above. 
Regarding claim 18, the system according to claim 17, Griffiths and Friend combination, the system of Griffith includes at least one current supply line (40, through closure 6, 2, 3, and 81) , wherein the supply line has an intermediate portion and two supply-line end portions, wherein the intermediate portion of the supply line is arranged in the channel (40) and one of the supply-line end portions is arranged in one of the two opposed channel end portions (67 contacts the foil 40 end portion at one end for example) wherein with at least a partial portion (the end portion foil 40), wherein by the display devices (23, 24) being received in the channel, a supply line connector of each display device (23 and 24) is operable to be connected for current supply transmission to the electrical current line, wherein the closure means (6) includes at least one current supply line (61 or 62, figure 7) which is provided for producing a current-transmitting connection to a power source, wherein by connecting the closure means to the end portion of the base body an end portion of the current supply line is operable to be connected for current transmission to the current-line end portion which is arranged in the channel end portion of the end portion of the base body with at least a partial portion.   
However, Griffiths does not disclose at least one data line for receiving data from a data source.  Shah (US Patent no. 8915609 ) discloses a system having a base body with a channel (106, figure 2 or 904, figure 9) wherein the channel includes parallel electrical conductors (210A and 210B, figure 2 or 810, figure 8) wherein “electrical signals and data signals can be transferred between the steel tracks 210A and 210B and the LED assemblies 207” (column 7, lines 45-50) and “a track system 802 in which the power supply component 102 includes three tracks 810, instead of the two tracks 210 described above. By utilizing a third track 810, a data channel may be included in addition to the two electrical channel” (column 10, lines 1-5)  so as to provide a system “which may be additionally utilized as a modular coupling system for any other modular electronic components” (column 4, lines 59-64) wherein the electronic component receives and transmits data.  It would have been obvious to one of ordinary skilled in the art to have modify the current supply lines of Griffith such that data also runs through current supply line or having an additional data line along the current supply lines for data transmission for modular electronic components that requires data as taught to be desirable by Shah. 
Regarding claim 19, the system according to claim 18, Griffiths, Friend, and Shah combination discussed above, Griffiths discloses wherein the supply-line end portions (wherein 67 contact the conductor 40, figure 9) which is operable to be contacted with the current-conductor end portions (40). Regarding, the recitation of the end portion of the data supply line which is operable to be connected to one of the data-line end portions are provided on the insertable member, in the combination of Griffiths, Friend, and Shah, Griffiths discloses the supply-line end portions are operable to be contacted with the current-conductor end portions (an end portion of foil strip 40 in contact with 67, figure 9 of insert member tab 6a at one end for example) and are provided on the insertable member (6). Shah (US Patent no. 8915609 ) discloses a system having a base body with a channel (106, figure 2 or 904, figure 9) wherein the channel includes parallel electrical conductors (210A and 210B, figure 2 or 810, figure 8) wherein “electrical signals and data signals can be transferred between the steel tracks 210A and 210B and the LED assemblies 207” (column 7, lines 45-50) and “a track system 802 in which the power supply component 102 includes three tracks 810, instead of the two tracks 210 described above. By utilizing a third track 810, a data channel may be included in addition to the two electrical channel” (column 10, lines 1-5)  so as to provide a system “which may be additionally utilized as a modular coupling system for any other modular electronic components” (column 4, lines 59-64) wherein the electronic component receives and transmits data.  
It would have been obvious to have modify the current supply lines of Griffith such that data also runs through current supply line or having an additional data line along the current supply lines for data transmission for modular electronic components that requires data as taught to be desirable by Shah. 
    Regarding claim 20, the system according to claim 19, in the Griffiths, Friend, and Shah combination above,  Griffiths discloses wherein the closure means (6 or 7) is operable to be connected detachably to at least one of the two opposed end portions (5a or 5b) of the base body (5).  
Regarding claim 26,  Griffiths, Friend, and Shah combined would have provided a method for powering multiple electronic display devices for displaying goods-related information (e.g. see above discussion of Shah’s disclosure of utilizing his technology for modular electronic components) with a system according to claim 20, comprising the steps of: receiving the display devices in the channel (13 of Griffiths) of the elongate base body (5 of Griffiths); connecting the closure means (6 or 7 in Griffiths) to an end portion of the base body; connecting the supply lines (61 or 62 of Griffiths) of the closure means (6 or 7) to a current source (80, figure 7 of Griffiths); and powering the display devices by the current source (e.g. Shah teaches such powering of the display devices as discussed above).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al (US Publication no. 20080106892) in view of Friend (US Publication no. 20030103347) and Shah (US Patent no. 8915609 ) as applied to claims 14-20 above, and further in view of Meis (US Patent no. 9130326) and Kraiss (US Patent no. 9883756).  Griffiths, Friends, and Shah combined discloses a system for powering multiple display devices, comprising all the claimed features of applicant’s device as discussed above. 
Regarding claim 21, Griffiths, Friends, and Shah combined does not disclose the system mounted to a goods presentation system with a storage device mounted to a post for supporting the system.  
Meis discloses a goods presentation system, comprising:  a holding post (53, figure 2); and at least one storage device (shelving unit, Meis discloses that the carrier in his system can be” a furniture element such as the bottom of a shelving unit” column 1, lines 50-58); wherein the storage device includes a storage element (shelf) for storing goods, and two holding elements (shelf brackets 40, figure 2); wherein the holding elements (shelf brackets 40) are connected to the storage element (shelf of shelf unit); wherein each holding post (53) includes at least one receptacle (slotted openings of post 53, figure 2), in which one of the holding elements (shelf bracket 40) for holding the storage device on the holding posts is operable to be received; wherein at least one of the holding posts includes at least two electrical conductors (51 and 52, figure 2) which are provided for connecting to a current source; wherein at least one of the holding elements (shelf bracket 40) includes at least two electrical connection elements (21, figure 2), wherein one of the supply lines (31, figure 2) of the display device (not shown) is operable to be connected to each connection element (21); wherein each connection element (21) by the holding element (shelf bracket 40) being received in the receptacle (slotted opening, figure 2) of the holding post (53) is operable to be contacted in electrically conductive manner with one of the conductors (51, 52) of the holding post. It would have been obvious to one of ordinary skilled in the art to have mounted the system of Griffiths, Friend, and Shah combined onto a shelving system for illumination and display thereof by connecting the supply line of the closure means onto the supply line of the shelf system as taught to be desirable by Meis.   Even though Meis only show one holding post for simplicity purposes,  Shelving units typically includes at least two posts with two holding elements/shelf brackets for supporting each side of the shelf as demonstrated by Kraiss (US Patent no. 9883756). Kraiss discloses at least two holding posts (3) with holding elements (7a, 7b, figures 3a and 3b) for removably supporting storage shelf element (6).  It would have been obvious to one of ordinary skilled in the art to have provided the system of Griffiths, Friend, and Shah and Meis combined such that it has at least two posts and holding elements as taught to be desirable by Kraiss. 
Regarding claim 22, the goods presentation system according to claim 21, in the combination of Griffiths, Friends, Shah, Meis, and Kraiss,   Kraiss discloses the display device (13) attached to the storage device (shelf 6).  It would have been obvious to one of ordinary skilled in the art to have provided the elongate base body of Griffiths, Friend, and Shah, and Meis combined such that it is operably attached to the storage device as taught to be desirable by Kraiss.  
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al (US Publication no. 20080106892) in view of Friend (US Publication no. 20030103347), Shah (US Patent no. 8915609 ), Meis (US Patent no. 9130326) and Kraiss (US Patent no. 9883756) as applied to claims 14-22 above, and further in view of Briechle et al (US Patent no. 5348485).  Griffiths, Friends, Shah, Meis, and Kraiss combined discloses a system for powering multiple display devices, comprising all the claimed features of applicant’s device as discussed above. 
Regarding claim 23, the goods presentation system according to claim 22, in the Griffiths, Friends, Shah, Meis, and Kraiss combination above, Kraiss teaches wherein the storage element (shelf 6) is formed in elongate manner.   However, Griffiths, Friends, Shah, Meis, and Kraiss combined  does not disclose wherein the elongate base body is operable to 6be attached to the storage device in an arrangement in which a face of the base body which extends along the longitudinal axis of the base body faces a face of the storage element which extends along the longitudinal axis of the storage element.  Briechle discloses a goods presentation system comprising a storage element (shelf 121) is formed in elongate manner; wherein the elongate base body (122) is operable to 6be attached to the storage device (121) in an arrangement in which a face of the base body which extends along the longitudinal axis of the base body faces a face of the storage element (shelf 12) which extends along the longitudinal axis of the storage element for displaying the electronic display label (123) at the front of the shelf with end cap (124) snaps into the front rail for powering the electronic display labels (123).  It would have been obvious to one of ordinary skilled in the art to have modify the system of Griffiths, Friends, Shah, Meis, and Kraiss combined that the elongate base body is operable to 6be attached to the storage device in an arrangement in which a face of the base body which extends along the longitudinal axis of the base body faces a face of the storage element which extends along the longitudinal axis of the storage element for displaying the electronic display label at the front of the shelf as taught to be desirable by Briechle.
Regarding claim 24, the goods presentation system according to claim 23, in the Griffiths, Friends, Shah, Meis, Kraiss, and Briechle combination discussed above, Shah teaches providing data lines for transmission of data as discussed above.  It would have been obvious to one of ordinary skilled in the art to have provided at least one of the holding posts with at least one data line which is provided for connecting to a data source, wherein at least one of the holding elements includes at least one data line connector, wherein the data supply line of the closure means is operable to be connected to the data line connector, wherein the data line connector by the holding element being received in the receptacle of the holding post is operable to be connected for data transmission to the data line of the holding post as taught to be desirable by Shah.  
Regarding claim 25, the goods presentation system according to claim 24, in the Griffiths, Friends, Shah, Meis, Kraiss, and Briechle combination discussed above, Kraiss teaches wherein the holding elements (shelf brackets, 7a, 7b, figures 3a and 3b) are connected detachably to the storage element (shelf 6).  





  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The remaining cited art of record further discloses a system for powering display device 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc